Citation Nr: 1522853	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  14-25 308	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with the Veteran's treatment at Clark Regional Medical Center from November 20-21, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Medical Administration Service (MAS) of the Lexington, KY, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on November 20-21, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

A Board decision in this appeal was entered on April 22, 2015.  In that decision, the Board noted that the Veteran failed to report for a Board videoconference hearing scheduled for March 2015, without explanation.  His hearing request was considered withdrawn.  However, in email correspondence to the Board dated April 17, 2015, from the office of a U.S. Senator, it was indicated that the Veteran had been unable to attend the hearing because of snow and bad road conditions, and that the Veteran had not received notice of a rescheduled hearing date.  Subsequent email exchanges included the Veteran's request to have his Board videoconference hearing rescheduled.  Neither this nor any other request to reschedule the hearing was associated with the file prior to the decision; nevertheless, the original request was received prior to the dispatch of the Board decision.  Given the fundamental right to a hearing, to ensure due process of law, the Board decision must be vacated, and Veteran afforded another opportunity to appear at a Board videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (Veteran has a right to a hearing on appeal).  

Accordingly, the April 22, 2015, Board decision addressing the issue of entitlement to reimbursement or payment for unauthorized medical services rendered in connection with the Veteran's treatment at Clark Regional Medical Center on November 20-21, 2013, is vacated.


REMAND

In his substantive appeal received in June 2014, the Veteran requested a Board videoconference hearing.  He failed to report for this hearing, and the Board issued a decision in April 2015.  As discussed above, this decision has been vacated because an explanation of good cause for failure to report for the hearing (inclement weather conditions), as well as a request to have the hearing rescheduled was received at the Board prior to the dispatch of the Board decision.  

The Board has accepted the Veteran's request to reschedule his hearing, and as a result, the Veteran must be scheduled for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing with respect to his claim for reimbursement or payment for unauthorized medical services rendered at Clark Regional Medical Center from November 20-21, 2013.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                        ____________________________________________
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

